Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 20, drawn to a landing gear assembly, classified in B64C25/02 and B64C25/10, .
II. Claim 18, drawn to method of manufacturing a landing gear assembly, classified in B64F5/10.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by the process which does not require aircraft having different fuselage length.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the invention has acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example. Searching different classes/subclasses or electronic resources, or employing different search queries):
Invention I is related to structural features of a landing gear assembly, such as bracket extending from a hinge portion, mounting points, linkage assembly etc. This will require search with focus on the structural features of a landing gear assembly, their configuration and positionings.
Invention II is related to a method of manufacturing a landing gear assembly which involves designing a landing gear assembly based on fuselage length, load-bearing frame etc. This will require search with focus on dimensions, load factors etc.;
the prior art applicable to one invention would not likely be applicable to another invention.
This application contains claims directed to the following patentably distinct species:
Species of wheel arrangements: A-1: two wheels (figs. 2, 4-5 and 9); A-2: three wheels (figs. 6-7); A-3: four wheels (fig. 8).
Species of linkage assemblies: B-1: two spring assemblies (figs. 2, 6); B-2: one spring assembly and one shock absorber (figs. 7, 9); B-3: two shock absorbers (fig. 8).
Species of balance arms: C-1: no balance arm (figs. 2, 6); C-2: balance arm (figs. 7-9).
Species of raked bracket: D-1: attachment point of the wheels is between the hinges (fig. 2 and 4-8); D-2: attachment point of wheels is aft of the hinge/raked (fig. 9).
Applicant is advised to select one species from each grouping A-D.
The species are independent or distinct because species have different physical structures, configurations and mode of operations which significantly impact forces distributions and handlings. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the invention has acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example. Searching different classes/subclasses or electronic resources, or employing different search queries) as they are not obvious variants of each other based on the current record and have different physical configurations and method of operations.
Species of wheel arrangements: Number of wheels will significantly impact the design as different forces acting on the wheel significantly impact landing gear assembly and its operations. Thus, there is need for search for each species with different structural configurations of the landing gear assembly.
Species of linkage assemblies: Working principles and structural configurations of spring assembly, which uses spring,  and shock absorber, which uses hydraulic fluids, are completely different. This requires search for the landing gear assembly with spring only, shock absorber only and combination of both.
Species of balance arms: Balance arms impact the structure and operation of the landing gear assembly. This requires search for the landing gear assembly with and without balance arms.
Species of raked bracket: The design of bracket significantly impacts different attachment points and force distribution within bracket, as such there is a need for search of the landing gear assembly which accounts for brackets with different configurations.;
the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647